Citation Nr: 9930925	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied the veteran's 
application to reopen a claim for service connection for a 
back injury.  The veteran's notice of disagreement was 
received in July 1997, the statement of the case was issued 
in August 1997, and the veteran's substantive appeal was 
received in September 1997.  A May 1998 supplemental 
statement of the case reflects that the RO subsequently 
determined that new and material evidence had been received 
to reopen the claim.  However, the RO denied the claim on the 
basis that it was not well-grounded.

The veteran testified at a personal hearing at the RO before 
a hearing officer in May 1998 and before the undersigned 
member of the Board sitting at the RO in August 1999.  At the 
August 1999 hearing, a motion to hold the record open for 30 
days for submission of additional evidence was made and 
granted.  However, no additional evidence has been received 
by the Board.

Additionally, at the August 1999 hearing, the veteran's 
representative raised a new claim of clear and unmistakable 
error in a May 1957 rating decision which severed service 
connection for arthritis, sacroiliac joints.  This matter is 
hereby referred to the RO for appropriate action. 


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
current low back disorder and his period of active duty 
service.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board agrees with the RO's implicit 
finding that new and material evidence has been received to 
reopen the veteran's claim.  The veteran's testimony and 
copies of military morning reports as so significant that the 
evidence should be reviewed on a de novo basis.  38 C.F.R. 
§ 3.156.  

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran served during World War II.  He contends that he 
sustained an injury to his back while loading coal in England 
in approximately April or May 1944.  He asserts that he was 
hospitalized for a period of approximately one week before he 
was able to get up and walk.  The veteran maintains that he 
was not given a thorough physical evaluation at separation.  
He has reported that he did seek treatment for his back 
within a year or two after separation from service from Dr. 
White, who is now deceased.  The veteran has made at least 
one attempt to obtain records from Dr. White's relatives and 
has been unsuccessful.

Service medical records contain no reports of a back injury 
or complaints of back pain.  In May 1943, approximately one 
month after entry into service, the veteran was evaluated for 
diseases of the genitourinary tract.  Studies performed 
included x-rays of the pelvis, which showed arthritic changes 
of the pelvis.  The file also contains daily sick reports 
from 1944 showing the veteran was on sick call in June 1944 
and was ordered to remain in quarters.  He was on sick call 
from June 16-22, and July 5-9 and was ordered back to duty on 
July 10.  He went on sick call again on July 26 and August 
12, and was ordered back to duty on both occasions.  There 
are no other pertinent treatment records contained within the 
service medical records.  Upon separation examination in 
January 1946, no defects of the musculoskeletal system were 
noted.

In May 1950, the veteran was granted service connection for 
arthritis of the sacro-iliac joints, based on the x-ray 
evidence above-noted.  In a May 1957 rating decision, service 
connection for arthritis was severed as it was determined 
that the x-ray was taken less than a month after entry into 
service, and the veteran had not suffered disease or trauma 
to his pelvic region during service.  It was held that the 
grant of service connection was clear and unmistakable error 
in that the arthritis of the pelvis pre-existed service.  The 
veteran did not appeal the May 1957 decision.

In February 1960, the veteran filed a claim for residuals of 
a back injury, claiming that a bag of coal fell on his back 
in April or May of 1944.  He stated that x-rays were taken 
and that he was treated for a month with heat and strapping.  
In April 1960, the RO issued a rating decision denying the 
veteran's claim on the ground that there was no documentation 
of such an episode in service.  

There are medical records in the claims file dating from the 
1950's, but these pertain to conditions other than the low 
back disorder.  It appears that the veteran made some back 
complaints in March 1974 to a Dr. Allen, but there is no 
indication from Dr. Allen's records that the pain was related 
to the veteran's period of service.  Dr. Allen's records date 
from February 1971 to March 1997, and contain occasional 
complaints of back pain.

In October 1980, the veteran sought treatment from Dr. 
Richard Davis, an orthopedic surgeon, after feeling a pop in 
his back and radiation of pain down the right leg while 
moving a mattress.  Records reflect continued treatment with 
Dr. Davis and other physicians associated with that practice 
through November 1988.  During that period, in July 1981, he 
had an additional injury when he fell down a flight of 
stairs.  He eventually was diagnosed with lumbar spondylosis.

The next set of orthopedic medical records originates from 
Midlands Orthopaedics, and is dated from February 1992 to May 
1993.  During this period the veteran had a great deal of hip 
pain and eventually a right hip replacement in September 1992 
was performed.  In a May 1993 entry it was noted that the 
veteran's pain was not likely to be caused by his back, but 
rather by his hip.

Preliminarily, the Board notes that the two matters of 
service connection for arthritis of the sacro-iliac joints 
and service connection for a low back disorder appear to be 
separate and distinct.  Although the veteran has expressed 
his view that he previously had service connection for his 
back condition, service connection was granted in 1950 for 
arthritis of the sacro-iliac joints based on x-rays taken in 
May 1943.  As noted earlier, service connection was severed 
in 1957 as the x-rays were found to reveal pre-existing 
arthritis in the pelvis.  The veteran's present claim appears 
to be based on a low back injury which the veteran contends 
occurred in 1944.

In order to establish the nexus component of a well-grounded 
claim, the veteran must present competent medical evidence 
linking his current condition to his period of active 
service.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95 
(holding that lay persons are not competent to offer medical 
opinions).  In the absence of competent medical evidence 
linking the current disability to an in-service injury or 
disease, service connection is not established.  See Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).  

In the present case, there is current medical evidence of a 
low back disorder, and the veteran's assertions regarding an 
inservice back injury are accepted as true for well-grounded 
purposes.  However, here is no medical evidence in the record 
linking the veteran's current low back disorder to his period 
of active duty.  There is no medical evidence of any 
continuity of back symptomatology during service and 
thereafter for many years.  In fact, there is medical 
evidence in the record that the veteran sustained multiple 
injuries to his back in the 1980s and that, in October 1980, 
when the veteran initially sought treatment, he indicated 
recent onset of back problems.  There is no documentation of 
continuity of symptomatology, as the earliest medical record 
pertaining to back problems is dated in 1974, over 30 years 
after the date the veteran states he injured his back.  

The Board acknowledges the veteran's statements and sworn 
testimony, and the Board does not doubt the veteran's 
sincerity in advancing his claim.  However, as notes earlier, 
there must be medical evidence to link his current low back 
disorder to the inservice injury which he has testified to.  
The Board is hereby informing the veteran that in order to 
well-ground his claim, he must submit medical evidence 
suggesting a link between his current low back disorder and 
his military service.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

